Citation Nr: 0902349	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  01-01 503	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than June 5, 1997, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether a timely substantive 
appeal was filed with a May 1996 rating decision which denied 
the veteran's claim of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1974.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia, which granted 
entitlement to service connection for PTSD, and assigned an 
effective date of June 5, 1997. 

In August 2001, the veteran appeared at a hearing before a 
Veterans Law Judge (VLJ) who is no longer employed by the 
Board.  A copy of the transcript is of record.  The veteran 
declined the opportunity to have a hearing before another 
VLJ.

In March 2002, the Board issued a decision.

The appellant appealed the March 2002 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2004, the Court vacated the March 2002 decision and remanded 
this matter to the Board for further action.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In May 1996, the RO denied entitlement to service connection 
for PTSD.  It recognized the veteran's claim as having been 
received in November 1995.  In June 1996, the RO issued a 
statement of the case on this issue in response to the 
veteran's notice of disagreement.  The veteran submitted a VA 
Form 9, which was received in June 1997.  The RO advised the 
veteran that his substantive appeal was untimely and closed 
the appeal.

In his September 2000 notice of disagreement with the 
effective date for the grant of PTSD, the veteran indicated 
that he was asking that the RO reconsider his claim for 
benefits as starting on November 21, 1995, instead of June 5, 
1997.

In its September 2000, statement of the case, the RO listed 
the issue solely as whether a substantive appeal was timely 
filed with regard to the prior May 1996 rating determination.  
In its March 2002 decision, the Board also only considered 
whether a timely substantive appeal had been filed.  

In its April 2004 order, the Court found that while the 
veteran had filed a timely notice of disagreement as to the 
effective date assigned in the December 1999 decision; the RO 
had failed to issue a statement of the case as to the 
effective date of the service connection award.  The Court 
remanded the appeal, in part, for the Board to insure that 
proper procedural development took place.

The Court's order can also be read as requiring that the 
veteran receive notice of the evidence needed to substantiate 
entitlement to an earlier effective date.  See 38 U.S.C.A. 
§ 5103(a) (West 2002) (requiring notice of the evidence 
needed to substantiate a claim).  In decisions issued 
subsequent to the Court order, both the Court and Federal 
Circuit have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required with regard to downstream issues such as an 
effective date; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements  
Id.   

The Board further notes that the veteran, through his 
attorney, has argued that treatment records from a VA 
contractor, Dr. Krieg, for treatment beginning in June 1996, 
be obtained in support of his claim.  It does not appear that 
these records have been associated with the claims folder.  
It also appears that the veteran may have received treatment 
at the Parkersburg Vet Center.  They essentially argue that 
these records may be pertinent to the appeal.  VA has a duty 
to obtain relevant records.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
all treatment records of the veteran from 
the Parkersburg Vet Center from 1996 to 
the present.  If the Vet Center is unable 
or unwilling to provide these records, 
that fact should be documented.

3.  Take the necessary steps to obtain of 
all treatment records of the veteran from 
Fred Krieg, M.D., from June 1996 to the 
present.  

4.  After performing the above 
development, if the claim remains denied, 
issue a statement of the case with regard 
to the issue of entitlement to an 
effective date earlier than June 5, 1997, 
for the grant of service connection for 
PTSD.

5.  If the issue on appeal remains 
denied, the agency of original 
jurisdiction should issue a SSOC before 
returning the case to the Board if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

